                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 Gorham Paper and Tissue LLC, et al.,             Lead Case No. 20-12814 (KBO)
                                                  Jointly Administered
                     Debtors.
                                                  Honorable Karen B. Owens
                                                  Hearing Date: March 16, 2021 at 11:00 a.m.
                                                  Obj. Deadline: February 22, 2021

     NOTICE OF MOTION OF VETS SECURING AMERICA INC. TO COMPEL
      ASSUMPTION OR REJECTION OF EXECUTORY CONTRACT AND FOR
   ALLOWANCE OF ADMINISTRATIVE EXPENSES AND IMMEDIATE PAYMENT

TO:

Polsinelli PC                                        Office of the United States Trustee
Christopher A. Ward                                  Rosa Sierra
Shanti M. Katona                                     United States Department of Justice
222 Delaware Avenue, Suite 1101                      J. Caleb Boggs Federal Building
Wilmington, DE 19801                                 844 King Street, Suite 2207, Lockbox 35
Counsel for the Debtors                              Wilmington, DE 19801
                                                     Counsel to the United States Trustee
Bernstein, Shur, Sawyer & Nelson, P.A.
D. Sam Anderson                                      Reed Smith LLP
Robert J. Keach                                      Mark W. Eckard
Adam R. Prescott                                     1201 Market Street, Suite 1500
100 Middle Street                                    Wilmington, DE 19801
PO Box 9729
Portland, ME 04104                                   -and-
Counsel for the Debtors
                                                     Claudia Z. Springer
                                                     Derek J. Baker
                                                     Three Logan Square
                                                     1717 Arch Street, Suite 3100
                                                     Philadelphia, PA 19103
                                                     Counsel for the Official Committee of
                                                     Unsecured Creditors



          Vets Securing America Inc. (the “Movants”) have filed a Motion which seeks the

following relief:



4837-6839-8296
         To compel the Debtor to assume or reject an executory contract for security services and

for the allowance and immediate payment of an administrative expense claim for postpetition

services.

HEARING ON THE MOTION WILL BE HELD ON March 16, 2021 at 11:00 a.m.

         IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF DEMANDED BY THE MOTION WITHOUT FURTHER

NOTICE OR HEARING. Pursuant to Local Rule 9006-1(c)(ii) you are required to file a

response to the attached motion by February 22, 2021.

     At the same time, you must also serve a copy of the response upon movant's attorney:

     Michael D. Vagnoni, Esquire (pro hac vice forthcoming)
     OBERMAYER REBMANN MAXWELL & HIPPEL LLP
     Centre Square West
     1500 Market Street, Suite 3400
     Philadelphia, PA 19102
     Telephone: (215) 665-3066
     Facsimile: (215) 665-3165
     Email: Michael.vagnoni@obermayer.com


                                              Respectfully submitted,
Dated: February 8, 2021
       Wilmington, Delaware
                                          By: /s/Leslie B. Spoltore
                                             Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                             123 Justison Street, Suite 100
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 238-6947
                                             Facsimile: (302) 655-1092
                                             Email: leslie.spoltore@obermayer.com

                                              -and-

                                              Michael D. Vagnoni, Esquire
                                              (pro hac vice forthcoming)
                                              OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                              Centre Square West


                                                 2
4837-6839-8296
                 1500 Market Street, Suite 3400
                 Philadelphia, PA 19102
                 Telephone: (215) 665-3066
                 Facsimile: (215) 665-3165
                 Email: Michael.Vagnoni@obermayer.com
                 Counsel to Vets Securing America Inc.




                   3
4837-6839-8296
